Citation Nr: 1531781	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bladder cancer, including as secondary to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, including as secondary to herbicide exposure.

4.  Entitlement to a rating in excess of 30 percent for service-connected dysautonomia.

5.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to April 1963 and July 1963 to June 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days so additional evidence could be submitted from the Veteran.  Such evidence was received and associated with the claims file.

During this hearing, the Veteran clearly withdrew his appeal regarding an increased rating for service-connected bilateral hearing loss.  (Hearing pg. 3)  Accordingly, this issue is no longer before the Board.  38 C.F.R. § 20.204.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claims file includes additional medical records submitted after the file was transferred to the Board that have not yet been considered by the RO.  However, the file includes a May 2015 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD began during, or was otherwise caused by, his active duty service.

2.  There is no persuasive evidence showing the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.

3.  The Veteran's history of bladder cancer did not begin during, or for several decades after, his active duty service, and was not otherwise related to his active duty service.

4.  The Veteran's history of prostate cancer did not begin during, or for several decades after, his active duty service, and was not otherwise related to his active duty service.

5.  The Veteran's dysautonomia is manifested by fatigue that is extreme at times, lightheadedness, dizziness, shortness of breath, and hand tremors.



CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014). 

2.  The criteria for service connection for bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for a 60 percent rating, but no higher, for dysautonomia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b, Diagnostic Code (DC) 6354, 4.124a, DC 8025 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several issues.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

First, the Veteran is seeking service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

VA regulations provide that if the Veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).

In this case, the Veteran has asserted that his stressors include experiences in combat, as well as undergoing waterboarding in torture survival school.  The Veteran's service records reflect he participated in a Survival, Escape, Resistance, and Evasion training course during his active duty service.  Therefore, the presence of an in-service stressor is established.

Affording all benefit of the doubt to the Veteran, the Board finds he is currently diagnosed with PTSD.  The January 2001 VA examiner found the Veteran did not meet all the diagnostic criteria for a diagnosis of PTSD based on "multiple objective tests," but did not provide any explanation of which criteria of a PTSD diagnosis the Veteran did not meet.

The Veteran's VA treatment records reflect he has been diagnosed with PTSD by a psychologist on several occasions.  See e.g. February 2014 VA treatment record.  Furthermore, in an April 2015 medical record, a licensed social worker specifically identified the Veteran met all the criteria for a diagnosis of PTSD under the DSM-5. While a social worker's assessment does not carry the same weight as that of a psychiatrist or psychologist, when her assessment is combined with the diagnoses by the VA psychologist, it carries persuasive weight.  Finally, in a February 2012 VA medical record the Veteran's treating psychologist opined the Veteran's PTSD symptoms were a direct result of his experiences during survival school during active duty service, providing a link between his diagnosed PTSD and his confirmed in-service stressor.  Accordingly, all elements of service connection for PTSD are met, and his appeal is granted.

Bladder and Prostate Cancer

The Veteran is also seeking service connection for cancer of the bladder and prostate.  Service treatment records were reviewed, but fail to establish the Veteran made any complaint of, or sought any treatment for, any symptoms of bladder or prostate cancer during his active duty service.  Instead, he was found to be in normal health at his January 1982 retirement examination.  Therefore, the evidence does not establish, and the Veteran has not claimed, he developed these cancers during his active duty service.

Instead, the evidence, including the Veteran's statements during his March 2015 hearing, reflects the Veteran was first diagnosed with prostate and bladder cancer in late 2002.  In early 2003 he underwent surgery and chemotherapy, and a February 2014 VA treatment record from urology reflects the Veteran had no evidence of cancer since that time.  Therefore, both conditions were diagnosed several decades after his separation from active duty service.  Additionally, the record does not contain any medical opinion otherwise relating the Veteran's cancers to his military service.  As such, the evidence does not establish the Veteran's bladder and prostate cancers began during, or were otherwise caused by, his active duty service on a direct basis.

Instead, throughout the period on appeal the Veteran has consistently alleged that his cancers were due to exposure to herbicides, including Agent Orange, during his active duty service, including service on the USS Ticonderoga and USS America.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Prostate cancer is included on the exclusive list of diseases covered by this presumption and accordingly, 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  However, as will be discussed, the Board finds the evidence does not establish the Veteran was exposed to herbicides including Agent Orange during his active duty service.  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents.  "Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

In this case, during his March 2015 hearing the Veteran stated that he never served within the landmass of the Republic of Vietnam during service, and therefore presumptive exposure based on "boots on the ground" is not available.  (Hearing 22).

Furthermore, the two ships the Veteran served on, the USS Ticonderoga and America, were both large aircraft carriers.  Although these ships did serve off the coast of Vietnam, these large ships are not included on the list of ships which operated on the inland waters of Vietnam.  

The Veteran has asserted he was exposed to Agent Orange by aircrafts, including A7s, that flew over Vietnam and returned to the aircraft carriers the Veteran served on for cleaning and maintenance.  Serving on an aircraft carrier which serviced planes returning from missions over Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  Additionally, the Veteran has not described any event or incident in which he was personally exposed to Agent Orange.  Instead, he stated, "I can't say for sure that I - I had been exposed to Agent Orange and I can't say for sure that I have not been exposed."  (Hearing 24).  Because the Veteran has not alleged, and the evidence does not establish, he was directly exposed to herbicides during his service, no exposure to herbicides on the USS Ticonderoga or USS America is established.

Based on all the foregoing, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  Presumptive exposure is not available because the Veteran's ship did not serve on the 'brown water' inland waterways, and the Veteran stated he did not set foot ashore within Vietnam.  Furthermore, he has not presented any evidence he was otherwise directly exposed to herbicides.  Because presumptive service connection is not available and there is no evidence of direct exposure to herbicides, the evidence is not in relative equipoise and the benefit of the doubt standard does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds the Veteran was not exposed to herbicides during active duty service.

As discussed above, the evidence does not establish the Veteran's history of bladder and prostate cancer either began during, or was otherwise related to, his active duty service.  Additionally, because the evidence does not establish he was exposed to herbicide agents, presumptive service connection is not available.  Accordingly, the elements of service connection have not been met, and the Veteran's appeals are denied.

Increased Rating for Dysautonomia

The Veteran is also seeking an increased rating for his service-connected dysautonomia.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Dysautonomia does not have a specific code in VA's rating schedule.  The RO has evaluated it under diagnostic code (DC) 8025, as analogous to myasthenia gravis.  The Veteran's attorney has requested that instead, the condition be rated as analogous to chronic fatigue syndrome.  See August 18, 2011 correspondence ("it is
more appropriate to rate [the Veteran's] service connected dysautonomia analogous to chronic fatigue syndrome").

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  It is important to note that changing the Diagnostic Code under which a particular disability is rated does not change the service-connected status of the disability itself; rather adjudicators always strive to rate a disability under the most appropriate Diagnostic Code, and changing a Diagnostic Code may represent a progression or alteration in the functional impairment resulting from the disability or the Veteran's inability to perform certain acts.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).

Myasthenia gravis is a neuromuscular disease that leads to fluctuating muscle weakness and fatigue.  Dysautonomia involves malfunction of the autonomic nervous system (ANS).  

Under Diagnostic Code 8025, a minimum evaluation of 30 percent is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8025.  A note to Diagnostic Code 8025 provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic code utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025.

The 2011 Statement of the Case indicates the 30 percent rating is based on dizziness, fatigue, heart palpitations and shortness of breath with near syncope.  The Veteran's attorney suggests Diagnostic Code 6354 for chronic fatigue syndrome would be more appropriate because it would address the reported symptoms of fatigue, headaches, dizziness and anxiety.  Diagnostic Code 6354 rates the severity of chronic fatigue syndrome based on the frequency and severity of the fatigue, any cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

The Veteran has been seeing a private specialist in autonomic disorders for the past few years, who has written several letters on his behalf.  Dr. Charles Thompson states the Veteran's dysautonomia is manifested by fatigue, dizziness, lightheadedness, tachycardia, palpitations, blurred vision, tremulousness, chest discomfort and heaviness, shortness of breath, gastrointestinal difficulties, and difficulty concentrating.  During his March 2015 hearing, the Veteran reported he experienced symptoms of lightheadedness, dizziness, fatigue, passing out, shortness of breath, and hand tremors related to his diagnosed dysautonomia.  (Hearing 3-10).  The Veteran reported these symptoms have all increased in severity and frequency throughout the period on appeal.

The Board agrees that Diagnostic Code 6354 would be most appropriate.  One of the key features of that code is that it rates the severity of chronic fatigue syndrome based on the extent of the impact on daily activities, accounting for the fact that symptoms do wax and wane.  Dr. Thompson has stated the Veteran's symptoms fluctuate in severity, and are historically aggravated by stress, temperature extremes, diet, hydration, and even weather changes.  The Veteran testified he experiences a flare up of symptoms 2-3 times per month, lasting from 2 days to 2 weeks.  Dr. Thompson has described the course of the disease as "unpredictable patterns of exacerbation and remission."

Under Diagnostic Code 6354, for chronic fatigue syndrome, a 10 percent rating is warranted for symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  A higher 20 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of pre-illness level, or which wax and wane resulting in periods of incapacitation at least four but less than six weeks per year.  A 60 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.  Finally, a total disability rating is warranted for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note under this regulation provides that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354.

As for lightheadedness and dizziness, review of the records reflects the Veteran experienced some episodes of dizziness and feeling close to passing out, but these symptoms were resolved by temporary rest for a period of a few minutes.  For example, during his April 2005 VA examination he reported experiencing ten minute episodes approximately twice a week in which he nearly passes out, and had to stop and rest, and lay down if possible.  The Veteran reported he fought the feeling of passing out and as a result has not ever completely lost consciousness.  

As for shortness of breath, the Veteran has complained of this several times throughout the period on appeal, and it was readily observed by the undersigned during the hearing.  The medical evidence indicates this symptom is consistent with his service-connected disability.  See VA pulmonary consult, November 24, 2014 ("The pt was ultimately found to have significant dysautonomia as the cause of his dyspnea with no evidence of underlying pulm dz.") ("The pt has 1ongstanding [dyspnea on exertion] related to his dysautonomia.")  That VA pulmonary specialist 
noted that although the Veteran was being followed by a dysautonomia specialist with aggressive management, he continued to have dyspnea with intermittent worsening and a progression of his symptoms over the past few years.

Treatment records throughout the period on appeal reflect the Veteran experienced fatigue.  For example, in 2004, Dr. Thompson, advised the Veteran should avoid fatigue and obtain sufficient rest.  In an August 2008 letter, this same physician described the Veteran experienced "extreme" fatigue throughout his treatment since June 2004.  However, VA examinations from April 2005 and February 2013 reflect no periods of incapacitation due to fatigue.  The February 2013 VA examiner again noted the Veteran's private physician's advised he receive plenty of rest.  

In an April 2015 written questionnaire, Dr. Thompson described the Veteran's fatigue as "debilitating" for the first time during the period on appeal.  He continued that the Veteran's fatigue restricted his activities to less than 50 percent of the pre-illness level and lead to a period of incapacitation of at least six weeks per year, meeting the criteria for a 60 percent rating under DC 6354.  

Prior to the 2015 questionnaire, the descriptions of the effect of the Veteran's fatigue from dysautonomia were not as detailed.  However, piecing together his complaints in the VA and private medical records, and with full credit to his testimony, it appears that although the severity of the condition waxes and wanes, it has overall been at the same level.  Therefore, the Board does not find that a staged rating is warranted.

The Board grants the request to change the diagnostic code used to evaluate the Veteran's dysautonomia from 8025 to 6354 and finds the disability picture more closely approximates that associated with a 60 percent rating.  The Veteran experiences lightheadedness, dizziness, fatigue, passing out, shortness of breath, and "extreme" fatigue, which wax and wane resulting in periods of incapacitation where he is essentially confined to the home. 

The Board does not find that the medical evidence suggests the Veteran experiences symptoms from his dysautonomia that are nearly constant.  In fact, while some level of symptoms appear to always be present, they are not so severe that they restrict his routine daily activities "almost completely".  Rather, it is only during times of exacerbation that such severity is shown, and while those time periods are recurring, they are not nearly constant.  Therefore, he does not meet the criteria for a higher, total rating.    

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected dysautonomia that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of fatigue and shortness of breath.  These very symptoms were explicitly contemplated in the grant of higher ratings assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in September 2006 and May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration (SSA).

The Veteran was provided with a hearing before the undersigned VLJ in March 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited agent, and the VLJ and the agent asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity and any relation to his active-duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.

Entitlement to a 60 percent rating for service-connected dysautonomia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is seeking entitlement to TDIU for the period on appeal.  As discussed above, the Board granted entitlement to service connection for PTSD.  Accordingly, the question of entitlement to TDIU may be impacted by the initial rating assigned by the AOJ for the Veteran's newly service-connected PTSD in implementing this decision.  Therefore, the issue of entitlement to TDIU is remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Implement the grant of service-connection for PTSD and the increased rating for service-connected dysautonomia contained in this decision, and assign an initial disability rating for the Veteran's newly service-connected PTSD.  


2.  Then, readjudicate the claim for entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


